DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 01/26/2021, with respect to claim 8 and 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C.  Section 102 (a)(1) or (a)(2) of claim 8 and 9 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claims 1, 2, 4, and 5, have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 1, 2, 4 and 5 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claims 10, 11, 12, and 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 10, 11, 12, and 14 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claims 3 and 4 have been fully considered and are persuasive.  The rejection under 35 U.S.C section 103 of claims 3 and 4 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claim 6 have been fully considered and are persuasive.  The rejection under 35. U.S.C. section 103 of claim 6 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claim 7 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claim 7 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claim 15 have been fully considered and are persuasive.  The rejection under U.S.C. section 103 of claim 15 has been withdrawn.
Applicant’s arguments, see page 7-9, filed 01/26/2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection under U.S.C. section 103 of claim 16 has been withdrawn. 
Allowable Subject Matter
Claims 1, 8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is the inclusion of “ receiving, by the second access device, the preamble sequence from a terminal device on a time-frequency resource occupied by the preamble sequence; determining, by the second access device based on the received preamble sequence, a transmit beam for sending an access response message to the terminal device; and sending, by the second access device, the access response message to the terminal device using the transmit beam” in the independent claims that allow the applicants to overcome the prior art of record and any other found by the examiner.  Claim 8 is allowed as it was amended to include “wherein preamble sequence is a constituent part of access information sent by a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-7, 9-10, and 12-16 are allowed because they depend on an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        



/PHIRIN SAM/Primary Examiner, Art Unit 2476